On order of the Court, the application for leave to appeal the November 28, 2017 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of Dye v. Esurance Property & Casualty Ins. Co. (Docket No. 155784), --- Mich. ----, 911 N.W.2d 188 (2018) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.